Miller, Judge.
On July 21, 2002, defendant/appellee MCI WorldCom Telecommunications Corporation filed a Chapter 11 bankruptcy petition in the United States Bankruptcy Court for the Southern District of New York. A notice of the bankruptcy stay was filed in this Court on August 7, 2002. By virtue of Bankruptcy Code Section 362, any and all further proceedings in this matter are stayed.
Under these circumstances, this appeal is dismissed without prejudice, pending the resolution of MCI’s bankruptcy proceeding or lifting of the stay. Upon lifting of the bankruptcy stay, Communications Marketing & Distribution Services, Inc. may reinstigate this appeal by filing another notice of appeal within 30 days after the bankruptcy stay has been lifted. See Hoffman v. AC&S, Inc., 248 Ga. App. 608 (1) (548 SE2d 379) (2001); DCA Architects v. American Bldg. Consultants, 203 Ga. App. 598, 599 (1) (417 SE2d 386) (1992).

Appeal dismissed.


Blackburn, C. J., and Johnson, P. J., concur.